DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Preliminary Amendments
The preliminary amendments filed on 04/02/2021 have been acknowledged and entered for consideration. Claims 1-14 have been cancelled. New claims 15-27 have been added. There are a total of 13 claims and claims 15-27 are pending in the current application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15-27 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US PGPub 2020/0389668 A1) (Inventive concept disclosed in provisional application 62/734877 dated 09/21/2018).

15 (New), Wang et al. disclose an image decoding method performed by a decoding apparatus (Fig. 3, reference numeral 30), the method comprising: 
deriving a first intra prediction mode based on a first neighboring block which is located in a left side of a current block (Fig. 5, reference numerals BL, L represent the neighboring blocks located to the left side of the current block, wherein in [0146], it discloses deriving an intra-prediction mode corresponding to the left neighboring block of the current block. See [0243] also); 
deriving a second intra prediction mode based on a second neighboring block which is located in an upper side of the current block (Fig. 5, reference numerals AR, A represent the neighboring blocks located to the top side of the current block, wherein in [0147], it discloses deriving an intra-prediction mode corresponding to the above neighboring block of the current block. See [0245] also); 
configuring an Most Probable Mode (MPM) list for the current block based on the first intra prediction mode and the second intra prediction mode ([0485]-[0487]; It discloses how the MPM list is generated based on the intra-prediction modes of the left and above neighboring blocks of the current block when they are available. See [0091] also); 
deriving an intra prediction mode of the current block based on the MPM list (In [0458]-[0459], it discloses that when intra luma mpm flag[xCb][yCb] is equal to 1, meaning there is an MPM list for the current coding block, then the intra-prediction mode of the current block IntraPredModeY[xCb][yCb] is set equal to candModeList[intra luma mpm idx[xCb][yCb]], meaning the intra-prediction mode of the current block is derived from the generated MPM list. See Claim 6 (of the reference) recitation); 
generating prediction samples for the current block based on the intra prediction mode ([0057]; In Fig. 3, the prediction processing unit 360 selects intra-prediction mode 354 based on the decoded syntax elements from 304 and generates prediction sample 365); and 
generating a reconstructed picture for the current block based on the prediction samples ([0062]; In Fig. 3, the reconstruction unit 314 generates a reconstructed block 315 based on the prediction sample 365), 
wherein the MPM list comprises MPM candidates derived based on whether at least one of the first intra prediction mode or the second intra prediction mode is non-directional intra prediction mode (In [0497], it discloses when the left neighboring block is available and is non-angular then “a value corresponding to the intra prediction mode of the left neighboring block is 0 (Planar mode) or 1 (DC mode), adding an intra prediction mode of the left neighboring block into the MPM list”. Similar disclosure is in [0500] for above neighboring block), 
wherein the MPM candidates which are derived based on a case that the first intra prediction mode and the second intra prediction mode are both the non-directional intra prediction mode (In [0489] to [0494], it discloses a number of conditions to be met, of which condition in [0494] recites when both the first intra prediction mode and the second intra-prediction modes are non-angular. See also [0144]-[0150], [0256]-[0258] for the explanation of how the MPM list is generated taking into account the duplicity of the intra-prediction modes of the neighboring blocks), comprise: 
a DC intra prediction mode, a vertical directional intra prediction mode, a horizontal directional intra prediction mode, an intra prediction mode of which mode number is equal to a mode number of the vertical directional intra prediction mode minus 4, and an intra prediction mode of which mode number is equal to the mode number of the vertical directional intra prediction mode plus 4 (In [0485]-[0488], it discloses that based on one of the conditions in [0489] to [0494] satisfied, the MPM list comprises a Planar mode, a DC mode, a vertical mode (VER_IDX), a horizontal mode (HOR_IDX), an intra prediction mode corresponding to the vertical mode with an offset −4, an intra prediction mode corresponding to the vertical mode with an offset 4), or (Note: The following limitation does not need to be mapped because of the “or” clause in the claim)
wherein the MPM candidates which are derived based on a case that one of the first intra prediction mode and the second intra prediction mode is the non-directional intra prediction mode and the other is directional intra prediction mode, comprise: 
one of the first intra prediction mode and the second intra prediction mode, an intra prediction mode of which mode number is equal to a maximum mode number of the first intra prediction mode and the second intra prediction mode minus 1, an intra prediction mode of which mode number is equal to the maximum mode number plus 1, an intra prediction mode of which mode number is equal to the maximum mode number minus 2.  

Regarding claim 16 (New), Wang et al. disclose the method of claim 15, wherein the non-directional intra prediction mode is a planar intra prediction mode or a DC intra prediction mode ([0067]; Fig. 4 shows the planar (mode index 0) and DC (mode index 1) as the non-directional or non-angular modes), and 
the directional intra prediction mode is one of 65 angular intra prediction modes ([0067]; Fig. 4 also shows 65 directional prediction modes (mode indices 2 - 66)).  

17 (New), Wang et al. disclose the method of claim 15, wherein the first intra prediction mode is derived as an intra prediction mode of the first neighboring block ([0242]-[0243]; The first intra-prediction mode is associated with the left neighboring block), based on a case that the first neighboring block is available and an intra prediction is applied to the first neighboring block ([0144]-[0146]; [0242]-[0243]; It discloses that “when the left neighboring block of the current coding block is available, an intra prediction mode of the left neighboring block is added into the MPM list”), and 
the first intra prediction mode is derived as a planar intra prediction mode, based on a case that the first neighboring block is not available or the intra prediction is not applied to the first neighboring block ([0502]; It discloses that “when the left neighboring block is not available…. the intra prediction mode of the left neighboring block is Planar mode”).  

Regarding claim 18 (New), Wang et al. disclose the method of claim 15, wherein the second intra prediction mode is derived as an intra prediction mode of the second neighboring block ([0244]-[0245]; The second intra-prediction mode is associated with the above neighboring block), based on a case that the second neighboring block is available, an intra prediction is applied to the second neighboring block, and the second neighboring block is included in a current CTU ([0144], [0147]; [0244]-[0245]; It discloses that “When the above neighboring block of the current coding block is available, adding an intra prediction mode of the above neighboring block into the MPM list”), and 
the second intra prediction mode is derived as a planar intra prediction mode, based on a case that the second neighboring block is not available or the intra prediction is not applied to the second neighboring block or the second neighboring block is not included in the current CTU ([0520]; It discloses that “when the above neighboring block is not available ….. the intra prediction mode of the above neighboring block is Planar mode”).  

Regarding claim 19 (New), Wang et al. disclose the method of claim 15, wherein the method further comprising: 
obtaining MPM flag information related to whether the intra prediction mode of the current block is one of the MPM candidates ([0099]; Table 1 shows the MPM flag which is intra_luma_mpm_flag[x0][y0]. See also Claim 2 (of the reference) recitation); and 
obtaining MPM index information or remaining mode information, based on the MPM flag information ([0099]; It discloses an MPM index which is intra_luma_mpm_idx[x0][y0]), 
wherein based on a value of the MPM flag information being 1, the intra prediction mode of the current block is derived based on the MPM index information indicating the intra prediction mode of the current block among the MPM candidates included in the MPM list ([0458]-[0459]; It discloses that when the MPM flag value is 1, it calculates the intra-prediction mode of the current block based on the MPM index), or (Note: The following limitation does not need to be mapped because of the “or” clause in the claim)
wherein based on a value of the MPM flag information being 0, the intra prediction mode of the current block is derived based on the remaining mode information indicating the intra prediction mode of the current block excluding the MPM candidates among all available intra prediction modes.  

Regarding claim 20 (New), Wang et al. disclose the method of claim 19, wherein the remaining mode information is derived as a value of a syntax element derived based on a Truncated Binary (TB) binarization process ([0095]; Table 1 shows that the remaining modes, which are not part of the MPM modes, are coded in to syntax element using truncated binary coding).  

Regarding claim 21 (New), Wang et al. disclose the method of claim 15, wherein the directional intra prediction mode is one of a horizontal prediction mode, an up-left diagonal prediction mode or a vertical prediction mode ([0067]; Fig. 4 shows the directional intra-prediction modes including HOR_IDX (horizontal prediction mode), DIA_IDX (up-left diagonal prediction mode) and VER_IDX (vertical prediction mode)).  

Regarding claim 22 (New), Wang et al. disclose an image encoding method performed by an encoding apparatus (Fig. 2, reference numeral 20), the method comprising: 
deriving a first intra prediction mode based on a first neighboring block which is located in a left side of a current block (Fig. 5, reference numerals BL, L represent the neighboring blocks located to the left side of the current block, wherein in [0146], it discloses deriving an intra-prediction mode corresponding to the left neighboring block of the current block. See [0243] also); 
deriving a second intra prediction mode based on a second neighboring block which is located in an upper side of the current block (Fig. 5, reference numerals AR, A represent the neighboring blocks located to the top side of the current block, wherein in [0147], it discloses deriving an intra-prediction mode corresponding to the above neighboring block of the current block. See [0245] also); 
configuring an Most Probable Mode (MPM) list for the current block based on the first intra prediction mode and the second intra prediction mode ([0485]-[0487]; It discloses how the MPM list is generated based on the intra-prediction modes of the left and above neighboring blocks of the current block when they are available. See [0091] also); 
determining an intra prediction mode of the current block based on the MPM list (In [0458]-[0459], it discloses that when intra luma mpm flag[xCb][yCb] is equal to 1, meaning there is an MPM list for the current coding block, then the intra-prediction mode of the current block IntraPredModeY[xCb][yCb] is set equal to candModeList[intra luma mpm idx[xCb][yCb]], meaning the intra-prediction mode of the current block is derived from the generated MPM list. See Claim 6 (of the reference) recitation); 
generating prediction samples for the current block based on the intra prediction mode ([0049]; In Fig. 2, the prediction processing unit 260 selects intra-prediction mode 254 based on the input picture block 203 and reference sample 217 and generates prediction sample 265); and 
encoding image information including information on the intra prediction mode ([0052]; In Fig. 2, the entropy encoding unit 270 encodes the syntax elements including the information of the intra-prediction mode), 
wherein the MPM list comprises MPM candidates derived based on whether at least one of the first intra prediction mode or the second intra prediction mode is non-directional intra prediction mode (In [0497], it discloses when the left neighboring block is available and is non-angular then “a value corresponding to the intra prediction mode of the left neighboring block is 0 (Planar mode) or 1 (DC mode), adding an intra prediction mode of the left neighboring block into the MPM list”. Similar disclosure is in [0500] for above neighboring block), 
wherein the MPM candidates which are derived based on a case that the first intra prediction mode and the second intra prediction mode are both the non-directional intra prediction mode (In [0489] to [0494], it discloses a number of conditions to be met, of which condition in [0494] recites when both the first intra prediction mode and the second intra-prediction modes are non-angular. See also [0144]-[0150], [0256]-[0258] for the explanation of how the MPM list is generated taking into account the duplicity of the intra-prediction modes of the neighboring blocks), comprise: 
a DC intra prediction mode, a vertical directional intra prediction mode, a horizontal directional intra prediction mode, an intra prediction mode of which mode number is equal to a mode number of the vertical directional intra prediction mode minus 4, and an intra prediction mode of which mode number is equal to the mode number of the vertical directional intra prediction mode plus 4 (In [0485]-[0488], it discloses that based on one of the conditions in [0489] to [0494] satisfied, the MPM list comprises a Planar mode, a DC mode, a vertical mode (VER_IDX), a horizontal mode (HOR_IDX), an intra prediction mode corresponding to the vertical mode with an offset −4, an intra prediction mode corresponding to the vertical mode with an offset 4), or (Note: The following limitation does not need to be mapped because of the “or” clause in the claim)
wherein the MPM candidates which are derived based on a case that one of the first intra prediction mode and the second intra prediction mode is the non-directional intra prediction mode and the other is directional intra prediction mode, comprise: 
one of the first intra prediction mode and the second intra prediction mode, an intra prediction mode of which mode number is equal to a maximum mode number of the first intra prediction mode and the second intra prediction mode minus 1, an intra prediction mode of which mode number is equal to the maximum mode number plus 1, an intra prediction mode of which mode number is equal to the maximum mode number minus 2.  

Regarding claim 23 (New), Wang et al. disclose the method of claim 22, wherein the non-directional intra prediction mode is a planar intra prediction mode or a DC intra prediction mode ([0067]; Fig. 4 shows the planar (mode index 0) and DC (mode index 1) as the non-directional or non-angular modes), and 
the directional intra prediction mode is one of 65 angular intra prediction modes ([0067]; Fig. 4 also shows 65 directional prediction modes (mode indices 2 - 66)).  

Regarding claim 24 (New), Wang et al. disclose the method of claim 22, wherein the first intra prediction mode is derived as an intra prediction mode of the first neighboring block ([0242]-[0243]; The first intra-prediction mode is associated with the left neighboring block), based on a case that the first neighboring block is available and an intra prediction is applied to the first neighboring block ([0144], [0147]; [0244]-[0245]; It discloses that “When the above neighboring block of the current coding block is available, adding an intra prediction mode of the above neighboring block into the MPM list”), and 
the first intra prediction mode is derived as a planar intra prediction mode, based on a case that the first neighboring block is not available or the intra prediction is not applied to the first neighboring block ([0502]; It discloses that “when the left neighboring block is not available…. the intra prediction mode of the left neighboring block is Planar mode”).  

25 (New), Wang et al. disclose the method of claim 22, wherein the second intra prediction mode is derived as an intra prediction mode of the second neighboring block ([0244]-[0245]; The second intra-prediction mode is associated with the above neighboring block), based on a case that the second neighboring block is available, an intra prediction is applied to the second neighboring block, and the second neighboring block is included in a current CTU ([0144], [0147]; [0244]-[0245]; It discloses that “When the above neighboring block of the current coding block is available, adding an intra prediction mode of the above neighboring block into the MPM list”), and 
the second intra prediction mode is derived as a planar intra prediction mode, based on a case that the second neighboring block is not available or the intra prediction is not applied to the second neighboring block or the second neighboring block is not included in the current CTU ([0520]; It discloses that “when the above neighboring block is not available ….. the intra prediction mode of the above neighboring block is Planar mode”).  

Regarding claim 26 (New), Wang et al. disclose the method of claim 22, wherein the directional intra prediction mode is one of a horizontal prediction mode, an up-left diagonal prediction mode or a vertical prediction mode ([0067]; Fig. 4 shows the directional intra-prediction modes including HOR_IDX (horizontal prediction mode), DIA_IDX (up-left diagonal prediction mode) and VER_IDX (vertical prediction mode)).  

Regarding claim 27 (New), Wang et al. disclose a non-transitory computer-readable storage medium storing encoded information ([0239]) causing a decoding apparatus to perform an image decoding method (Fig. 3, reference numeral 30), the method comprising: 
deriving a first intra prediction mode based on a first neighboring block which is located in a left side of a current block (Fig. 5, reference numerals BL, L represent the neighboring blocks located to the left side of the current block, wherein in [0146], it discloses deriving an intra-prediction mode corresponding to the left neighboring block of the current block. See [0243] also); 
deriving a second intra prediction mode based on a second neighboring block which is located in an upper side of the current block (Fig. 5, reference numerals AR, A represent the neighboring blocks located to the top side of the current block, wherein in [0147], it discloses deriving an intra-prediction mode corresponding to the above neighboring block of the current block. See [0245] also); 
configuring an Most Probable Mode (MPM) list for the current block based on the first intra prediction mode and the second intra prediction mode ([0485]-[0487]; It discloses how the MPM list is generated based on the intra-prediction modes of the left and above neighboring blocks of the current block when they are available. See [0091] also); 
deriving an intra prediction mode of the current block based on the MPM list (In [0458]-[0459], it discloses that when intra luma mpm flag[xCb][yCb] is equal to 1, meaning there is an MPM list for the current coding block, then the intra-prediction mode of the current block IntraPredModeY[xCb][yCb] is set equal to candModeList[intra luma mpm idx[xCb][yCb]], meaning the intra-prediction mode of the current block is derived from the generated MPM list. See Claim 6 (of the reference) recitation); 
generating prediction samples for the current block based on the intra prediction mode ([0057]; In Fig. 3, the prediction processing unit 360 selects intra-prediction mode 354 based on the decoded syntax elements from 304 and generates prediction sample 365); and 
generating a reconstructed picture for the current block based on the prediction samples ([0062]; In Fig. 3, the reconstruction unit 314 generates a reconstructed block 315 based on the prediction sample 365), 
wherein the MPM list comprises MPM candidates derived based on whether at least one of the first intra prediction mode or the second intra prediction mode is non-directional intra prediction mode (In [0497], it discloses when the left neighboring block is available and is non-angular then “a value corresponding to the intra prediction mode of the left neighboring block is 0 (Planar mode) or 1 (DC mode), adding an intra prediction mode of the left neighboring block into the MPM list”. Similar disclosure is in [0500] for above neighboring block), 
wherein the MPM candidates which are derived based on a case that the first intra prediction mode and the second intra prediction mode are both the non-directional intra prediction mode (In [0489] to [0494], it discloses a number of conditions to be met, of which condition in [0494] recites when both the first intra prediction mode and the second intra-prediction modes are non-angular. See also [0144]-[0150], [0256]-[0258] for the explanation of how the MPM list is generated taking into account the duplicity of the intra-prediction modes of the neighboring blocks), comprise: 
a DC intra prediction mode, a vertical directional intra prediction mode, a horizontal directional intra prediction mode, an intra prediction mode of which mode number is equal to a mode number of the vertical directional intra prediction mode minus 4, and an intra prediction mode of which mode number is equal to the mode number of the vertical directional intra prediction mode plus 4 (In [0485]-[0488], it discloses that based on one of the conditions in [0489] to [0494] satisfied, the MPM list comprises a Planar mode, a DC mode, a vertical mode (VER_IDX), a horizontal mode (HOR_IDX), an intra prediction mode corresponding to the ), or (Note: The following limitation does not need to be mapped because of the “or” clause in the claim)
wherein the MPM candidates which are derived based on a case that one of the first intra prediction mode and the second intra prediction mode is the non-directional intra prediction mode and the other is directional intra prediction mode, comprise: 
one of the first intra prediction mode and the second intra prediction mode, an intra prediction mode of which mode number is equal to a maximum mode number of the first intra prediction mode and the second intra prediction mode minus 1, an intra prediction mode of which mode number is equal to the maximum mode number plus 1, an intra prediction mode of which mode number is equal to the maximum mode number minus 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “METHOD AND APPARATUS FOR MOST PROBABLE MODE (MPM) SORTING AND SIGNALING IN VIDEO EN-CODING AND DECODING” – Racape et al., US PGPub 2020/0195920 A1.
2. “INTRA-FRAME PREDICTION METHOD AND DEVICE” – Kim et al., US PGPub 2021/0176492 A1.
3. “METHOD AND APPARATUS FOR ENCODING/DECODING VIDEO, AND RECORDING MEDIUM STORING BIT STREAM” – Ko et al., US PGPub 2020/0296417 A1.

5. “METHODS AND APPARATUS FOR ENTROPY CODING AND DECODING ASPECTS OF VIDEO DATA” – Sarwer, US PGPub 2020/0036969 A1.
6. “METHODS AND APPARATUS FOR DERIVING INTRA-PREDICTION MODE” – Lee et al., US PGPub 2019/0281290 A1.
7. “METHOD FOR GENERATING INTRA PREDICTION BLOCK WITH MOST PROBABLE MODE” – Oh et al., US PGPub 2019/0253713 A1.
8. “INTRA PREDICTION MODE ENCODING/DECODING METHOD AND DEVICE” – Lee et al., US PGPub 2018/0199040 A1.
9. “NEIGHOR BASED SIGNALING OF INTRA PREDICTION MODES” – Seregin et al., US PGPub 2017/0332084 A1.
10. “INTRA PREDICTION AND INTRA MODE CODING” – Zhao et al., US PGPub 2016/0373769 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Mainul Hasan/
Primary Examiner, Art Unit 2485